Citation Nr: 1107882	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in pertinent part, denied the Veteran service connection for 
PTSD.  A subsequent July 2003 rating decision granted the Veteran 
service connection for PTSD, assigning a 50 percent rating 
effective March 14, 2003.  

In March 2006, the Board remanded the Veteran's claim for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 50 percent 
for PTSD.  

In March 2006 the Board remanded the Veteran's current claim so 
that could be scheduled for a VA examination to assess the 
current severity of his PTSD disability.  

In April 2006 the AMC notified the Veteran that he would be 
scheduled for a VA examination at a VA Medical Center (VAMC).  An 
April 2006 document from the AMC notes that the Veteran is 
incarcerated and arrangements need to be made to have the 
confinement facility schedule an examination.  It does not appear 
that any such attempts to make necessary arrangements were made 
by the AMC or RO.  

In a July 2008 letter to the AMC the Veteran notified them that 
he was still a prisoner at a federal prison facility in 
Seagoville, Texas, and that there is an excellent psychology 
staff at the prison and that VA psychology personnel ought to be 
able to conduct an examination there.  

A July 2009 letter from the VAMC in Dallas, Texas, notified the 
Veteran that he was scheduled for an examination in August 2009 
at the VAMC in Dallas, Texas.  An August 2009 document from that 
VAMC, unsurprisingly, indicates that the Veteran did not appear 
for his examination.  

The duty to assist incarcerated Veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow Veterans.  Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him the 
necessary examination at the closest VA medical facility.  See, 
e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an 
incarcerated Veteran includes: (1) attempting to arrange 
transportation of the claimant to a VA facility for examination; 
(2) contacting the correctional facility and having their medical 
personnel conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See Bolton, 8 
Vet. App. at 191.

Additionally, the VA Adjudication Procedure Manual contains a 
provision for scheduling examinations of incarcerated Veterans.  
The manual calls for the AOJ or the local Veterans Health 
Administration (VHA) Medical Examination Coordinator to confer 
with prison authorities to determine whether the Veteran should 
be escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be examined 
at the prison by: (1) VHA personnel; (2) prison medical providers 
at VA expense; or (3) fee-basis providers contracted by VHA. See 
M21-1MR, Part III.iv.3.A.11.d.

Because the Veteran has not been properly scheduled for a VA 
examination as directed by the March 2006 Board remand, this case 
must be again be remanded.  See Stegall v. West, 11 Vet. App. 268 
(1998) (noting that where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will be 
mandated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
PTSD.  Take all necessary actions to: (1) 
arrange transportation of the Veteran to a VA 
facility for examination; or (2) contact the 
correctional facility and have their medical 
personnel conduct an examination according to 
VA examination work sheets; or (3) send a VA 
or fee-basis examiner to the correctional 
facility to conduct the examination.  See 
Bolton, supra.  Follow the procedures set out 
in M21-1MR, Part III.iv.3.A.11.d, including 
conferring with prison authorities to 
determine whether the Veteran should be 
escorted to a VA medical facility for 
examination by VHA personnel or examining the 
Veteran at the prison by VHA medical 
personnel, a prison medical provider at VA 
expense, or a fee-basis provider contracted 
by VHA.  Document all attempts to 
schedule the Veteran for his examination 
in the claim file and include negative 
responses.  

The claim folder should, to the extent 
possible, be made available to the examiner 
for review in conjunction with the 
examination.  A complete rationale must be 
provided for any opinions.

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

